DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by any one of Simmons (2002/0139251 A1), Kroculick (2004/0055469 A1) and Stephens et al (8,430,450 B2).
Regarding to claims 1-3, 5, 6, 8-11 and 13 , Kroculick teaches a filter arrangement (32) for a vehicle (10) comprising a flat filter element (32), wherein the filter element has a filter medium (32) and is integrated into an interior component of the vehicle (10) such as underlying hood (24), wherein the filter element (32) forms a surface facing an interior of the vehicle, wherein air flows through the filter element (32), 
Regarding to claims 1-3, 5, 6, 8, 9, 11 and 13, Simmons teaches a filter arrangement (10) for a vehicle (12) comprising a flat air-permeable filter element (20), wherein the filter element has a filter medium (20) and is integrated into an interior component of the vehicle (12) such as dashboard (11), wherein the filter element (20) forms a surface facing an interior of the vehicle, wherein air flows through the filter element (20), and the air exits through the filter element (20) into the interior of the vehicle (paragraphs 0019-0022), and wherein the filter element (20) provides an air curtain over its surface.
Regarding to claims 1-6, 8, 9, 11 and 13, Stephens et al teach a filter arrangement (12) for a vehicle (1) comprising a flat filter element (12), wherein the filter element has a filter medium (12) and is integrated into an interior component of the vehicle (1) such as passenger compartment door (10), wherein the filter element (12) forms a surface facing an interior of the vehicle, wherein air flows through the filter element (12), and the air exits through the filter element (12) into the interior of the vehicle (col. 2, line 64 through col. 3, line 23), and wherein the filter element (12) provides an air curtain over its surface.  Stephens et al further teach the air curtain is arranged in a door region (10) and provides a shield from outside air.  Stephens et al teach a fresh air filter (12) mounted to the filter door (10) for movement therewith .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over any one of Simmons (2002/0139251 A1), Kroculick (2004/0055469 A1) and Stephens et al (8,430,450 B2), as applied supra.
Claim 7 calls for the filter media being pleated or having a folded structure.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the filter media of any one of Simmons, Kroculick and Stephens et al to have a pleated or folded structure since it is well known in the art that the pleated or folded structure would increase the surface area of the filter element and prolong its service life.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over any one of Simmons (2002/0139251 A1), Kroculick (2004/0055469 A1) and Stephens et al (8,430,450 B2), as applied supra, in view of Neumann (3,834,131).
Claim 12 calls for the filter element being a roller filter.  Neumann discloses roller filters (7 & 8 in Figs. 1 & 3, col. 5, lines 21-38).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to substitute the filter element of any one of Simmons, Kroculick and Stephens et al with the roller filter as taught by Neumann since it is well known in the art that roller filter would facilitate automatic filter changing to reduce maintenance down time or routine change-out for life.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163.  The examiner can normally be reached on M-F 9:00-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571) 272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        May 07, 2021